*793Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
Contrary to the defendant’s contention, the prosecutor’s redirect examination of the detective who witnessed the defendant drop the firearm did not impermissibly bolster the detective’s testimony by introducing a prior consistent statement from the detective’s testimony at the defendant’s prior trial. The trial court properly allowed the prosecutor to introduce a part of the detective’s prior testimony on redirect examination for the purpose of explaining and clarifying a part of the detective’s prior testimony that was introduced on cross-examination (see People v Ochoa, 14 NY3d 180, 186-187 [2010]; People v Torre, 42 NY2d 1036, 1037 [1977]; People v Melendez, 51 AD3d 1040 [2008]; People v Williams, 43 AD3d 414 [2007]; People v Johnson, 296 AD2d 422 [2002]). Skelos, J.P, Eng, Belen and Lott, JJ., concur.